El Juez PkesideNtb Señor Thavieso
emitió la opinión del tribunal.
La interventora radicó tina moción de desestimación por falta de jurisdicción, alegando que el término dentro del cual venía obligado el peticionario a radicar su solicitud de cer-tiorari ante este Tribunal venció el día 26 de octubre de 1946, y que dicha solicitud se radicó el día 28, del mismo mes, ca-reciendo por tanto este Tribunal de jurisdicción para enten-der del recurso.
En su contestación a la moción de desestimación arguye el peticionario que el día 26 de octubre de 1946 fué sábado, y que a pesar de las gestiones hechas para radicar su petición ese día, no le fué posible hacerlo, ya que las oficinas del Tribunal Supremo permanecieron cerradas todo el día 26 de octubre a tenor con una Eesolución de este Tribunal de fecha 9 de mayo de 1945. De igual manera y a virtud de una or-den ejecutiva del Gobernador de Puerto Bico todas las ofi-cinas del Gobierno permanecieron cerradas durante dicho día 26 de octubre y en la actualidad todavía permanecen cerra-das los días sábados.
Si por resolución de este Tribunal y por orden ejecutiva del Gobernador de Puerto Bico se hace saber a los litigantes que todas las oficinas del Gobierno permanecerán cerradas durante los sábados, no parece justo exigirle a una parte que goza de un término apelativo de 30 días, que vence sábado, que radique su apelación el día antes, o sea el día vigésimo-nono, ya que esto equivaldría a aeoitarle el término apela-tivo de 30 días que le concede la Ley. Tampoco sería justo obligar a un abogado que encuentra las oficinas del Tribunal cerradas, a iniciar gestiones para tratar de conseguir los funcionarios correspondientes de este Tribunal con miras a hacerles entrega de su petición de certiorari, o cualquier otro documento.
*30Resolvemos que mientras esté vigente la actual orden ejecutiva del Gobernador de Puerto Rico, así como nuestra Resolución de fecha 9 de mayo de 1945, debe considerarse el día sábado como si fuera no hábil a los fines de computar los términos que vencen en dicho día, y que cualquier tér-mino que venza un día sábado se entenderá prorrogado hasta el próximo día hábil.

Se declarará sin lugar la moción de desestimación radi-cada por la interventora.